

Exhibit 10.1
FORM OF
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of the ____ day
of ___________, ____, among Magellan Midstream Partners, L.P., a Delaware
limited liability partnership (the “Partnership”), Magellan GP, LLC, a Delaware
limited liability company (the “Company”) in its capacity as the general partner
of the Partnership, and ______________________ (the “Indemnitee”).


RECITALS:


WHEREAS, the Indemnitee has been elected to or otherwise asked to serve either
on the Board of Directors of the Company (the “Board”) or as an officer of the
Company;


WHEREAS, it is reasonable, prudent and necessary for the Partnership and the
Company to contractually obligate themselves to indemnify persons serving as
directors and officers of the Company to the fullest extent permitted by
applicable law so that they will serve or continue to serve as directors and
officers of the Company free from undue concern that they will not be so
indemnified;


WHEREAS, the Indemnitee is willing to serve on the Board or as an officer of the
Company on the condition that he or she be so indemnified; and


WHEREAS, the Third Amended & Restated Limited Liability Company Agreement of the
Company dated as of September 28, 2009 (as may be amended from time to time, the
“GP Agreement”) and the Fifth Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of October 27, 2011 (as may be amended
from time to time, the “Partnership Agreement”) each expressly contemplates that
the rights to indemnification and advancement of expenses thereunder shall not
be exclusive of additional such rights granted by the Company or the Partnership
by agreement or otherwise.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company, the Partnership and the Indemnitee do hereby covenant and
agree as follows:


Section 1.    Services by the Indemnitee. The Indemnitee agrees to continue to
serve as a director or officer of the Company (including, without limitation,
service on one or more committees of the Board). Notwithstanding the foregoing,
nothing in this Agreement shall create or establish any right of the Indemnitee
to continued service or employment with the Company in any capacity, and the
Indemnitee may at any time and for any reason resign from any such position.


Section 2.    Indemnification - General. The Company and the Partnership shall
indemnify, and advance Expenses (as hereinafter defined) to, the Indemnitee as
provided in this Agreement and to the fullest extent permitted by applicable law
in effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit. The rights of the Indemnitee provided under
the preceding sentence shall include, but shall not be limited to, the rights
set forth in the other Sections of this Agreement.


Section 3.    Proceedings. The Indemnitee shall be entitled to the
indemnification provided in this Section 3 if, by reason of his or her Company
Status (as hereinafter defined), he or she is, or is threatened to be made, a
party to or participant in any threatened, pending or completed Proceeding (as
hereinafter defined). Pursuant to this Section 3, the Company and the
Partnership shall indemnify the Indemnitee against Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by or on behalf of the Indemnitee in connection with such Proceeding or any
claim, issue or matter therein or




--------------------------------------------------------------------------------



related thereto unless and to the extent there has been a final and
non-appealable determination in accordance with this Agreement that, in respect
of the matter for which the Indemnitee is seeking indemnification pursuant to
this Section 3, the Indemnitee acted in bad faith or engaged in fraud, willful
misconduct or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was unlawful.


Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.


(a)    To the extent that the Indemnitee is, by reason of his or her Company
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Company and the Partnership shall indemnify the Indemnitee
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith. If the Indemnitee is not wholly successful
in defense of any Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company and the Partnership shall indemnify the Indemnitee against all
Expenses actually and reasonably incurred by or on behalf of the Indemnitee in
connection with each such claim, issue or matter as to which the Indemnitee is
successful, on the merits or otherwise. For purposes of this Section 4(a), the
term “successful, on the merits or otherwise,” shall include, but shall not be
limited to, (i) the termination of any claim, issue or matter in a Proceeding by
withdrawal or dismissal, with or without prejudice, (ii) termination of any
claim, issue or matter in a Proceeding by any other means without any express
finding of liability or guilt against the Indemnitee, with or without prejudice,
or (iii) the expiration of 120 days after the making of a claim or threat of a
Proceeding without the institution of the same and without any promise or
payment made to induce a settlement. The provisions of this Section 4(a) are
subject to Section 4(b) below.


(b)    In no event shall the Indemnitee be entitled to indemnification under
Section 4(a) above with respect to a claim, issue or matter to the extent (i)
applicable law prohibits such indemnification, or (ii) an admission is made by
the Indemnitee in writing to the Company or in such Proceeding or a final,
non-appealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.


Section 5.    Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his or her Company Status, a witness in any Proceeding, the Company
and the Partnership shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of the Indemnitee in connection
therewith.


Section 6.    Advancement of Expenses. The Company and the Partnership shall,
without duplication, advance all reasonable Expenses incurred by or on behalf of
the Indemnitee in connection with any Proceeding within 10 days after the
receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
the final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred or to be incurred by or on behalf of
the Indemnitee. The Indemnitee hereby expressly undertakes to repay such amounts
advanced if, but only if, and then only to the extent that, it shall ultimately
be determined by a final, non-appealable adjudication or arbitration decision
that the Indemnitee is not entitled to be indemnified against such Expenses. All
amounts advanced to the Indemnitee by the Company and the Partnership pursuant
to this Section 6 shall be without interest. The Company and the Partnership
shall make all advances pursuant to this Section 6 without regard to the
financial ability of the Indemnitee to make repayment, without bond or other
security and without regard to the prospect of whether the Indemnitee may
ultimately be found to be entitled to indemnification under the provisions of
this Agreement. Any required reimbursement of Expenses by the Indemnitee shall
be made by the Indemnitee to the Company or the Partnership, as applicable,




--------------------------------------------------------------------------------



within 10 business days following the entry of the final, non-appealable
adjudication or arbitration decision pursuant to which it is determined that the
Indemnitee is not entitled to be indemnified against such Expenses.


Section 7.    Procedure for Determination of Entitlement to Indemnification.


(a)    To obtain indemnification under this Agreement, following final
disposition of the applicable claim, demand or Proceeding, the Indemnitee shall
submit to the Company or the Partnership a written request therefor, along with
such documentation and information as is reasonably available to the Indemnitee
and reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification; provided, however, that no deficiency in such
request, documentation or information shall adversely affect the Indemnitee’s
right to indemnification or advancement of Expenses under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that the Indemnitee has requested
indemnification.


(b)    Upon written request by the Indemnitee for indemnification pursuant to
the first sentence of Section 7(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
7(d), in a written opinion to the Board (which opinion may be a “should hold” or
a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee. If it is so determined that the Indemnitee is entitled to
indemnification, the Company and the Partnership shall make payment to the
Indemnitee within 10 business days after such determination. The Indemnitee
shall cooperate with the Person or Persons making such determination with
respect to the Indemnitee’s entitlement to indemnification, including providing
to such Person or Persons upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to the Indemnitee and reasonably necessary to such
determination. Subject to the provisions of Section 9 hereof, any Expenses
incurred by the Indemnitee in so cooperating with the Person or Persons making
such determination shall be borne by the Company and the Partnership, and the
Company and the Partnership hereby agree to indemnify and hold the Indemnitee
harmless therefrom.


(c)    Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 7(d), in a written opinion to the Board (which opinion may
be a “should hold” or a “more likely than not” opinion), a copy of which shall
be delivered to the Indemnitee.


(d)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 7(d). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising of the identity of the Independent Counsel so selected. If a
Change of Control shall have occurred, the Independent Counsel shall be selected
by the Indemnitee (unless the Indemnitee shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), and
approved by the Company (which approval shall be not be unreasonably withheld,
conditioned or delayed). If (i) an Independent Counsel is to make the
determination of entitlement pursuant to Section 7(b) or (c) hereof, and (ii)
within 20 days after submission by the Indemnitee of a written request for
indemnification pursuant to Section 7(a) hereof, no Independent Counsel shall
have




--------------------------------------------------------------------------------



been selected, either the Company or the Indemnitee may petition the Court of
Chancery of the State of Delaware for the appointment as Independent Counsel of
a Person selected by such court or by such other Person as such court shall
designate. The Company and the Partnership shall pay any and all reasonable fees
and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b) or (c) hereof, and the Company
and the Partnership shall pay all reasonable fees and expenses incident to the
procedures of this Section 7(d), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 9(a)(iv) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


Section 8.
Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.



(a)    In making a determination with respect to whether the Indemnitee is
entitled to indemnification under this Agreement, the Person(s) making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 7(a) of this Agreement, and anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.


(b)    Subject to the terms of Section 15 below, the termination of any
Proceeding or of any claim, issue or matter therein or related thereto, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he or she believed to be in or not opposed to the
best interests of the Company or the Partnership or, with respect to any
criminal Proceeding, that the Indemnitee had reasonable cause to believe that
his or her conduct was unlawful.


(c)    For purposes of any determination of the Indemnitee’s entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed not to have acted in bad faith or engaged in fraud or willful misconduct,
and, with respect to a criminal Proceeding, not to have believed his or her
conduct was unlawful, if it is determined by the Board or by the Independent
Counsel, as applicable, that the Indemnitee’s actions were based on reliance in
good faith on the records or books of account of the Company, the Partnership or
another enterprise, including financial statements, or on information supplied
to the Indemnitee by the officers of the Company, the Partnership or another
enterprise in the course of their duties, or on the advice of legal counsel or
financial advisors for the Company, the Partnership or the Board (or any
committee thereof) or for another enterprise or its board of directors (or any
committee thereof), or on information or records given or reports made by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or the Board (or any committee thereof) or by another
enterprise or its board of directors (or any committee thereof). For purposes of
this Section 8(c), the term “another enterprise” means any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is or was serving at the
request of the Company or the Partnership as a director, officer, employee or
agent. The provisions of this Section 8(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed or found to have met any applicable standard of conduct set forth in this
Agreement. In addition, the knowledge, action or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company or the Partnership shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this Section 8(c) are
satisfied, it shall in any event be presumed that the Indemnitee has acted in
good faith and in a manner the Indemnitee believed to be in




--------------------------------------------------------------------------------



or not opposed to the best interests of the Company or the Partnership, and,
with respect to a criminal Proceeding, that the Indemnitee also had no
reasonable cause to believe his or her conduct was unlawful. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.


(d)    For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to an employee benefit
plan; references to “serving at the request of the Company or the Partnership”
shall include, but shall not be limited to, any service as a director, officer,
employee or agent of the Company or the Partnership which imposes duties on, or
involves services by, the Indemnitee with respect to an employee benefit plan,
its participants or its beneficiaries; and if the Indemnitee has acted in a
manner the Indemnitee believed to be in or not opposed to the interest of the
participants and beneficiaries of an employee benefit plan, the Indemnitee shall
be deemed to have acted in a manner not in bad faith or to have engaged in fraud
or willful misconduct or, with respect to a criminal Proceeding, not to have
believed his or her conduct was unlawful, as such standards are used in this
Agreement. The provisions of this Section 8(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met any applicable standard of conduct set forth
in this Agreement.


Section 9.    Remedies of the Indemnitee.


(a)    In the event that (i) a determination is made pursuant to Section 7 of
this Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Section 8 of
this Agreement, (iii) the determination of entitlement to indemnification is to
be made by the Board pursuant to Section 7(b) of this Agreement and such
determination shall not have been made and delivered to the Indemnitee in
writing within twenty (20) days after receipt by the Company or the Partnership
of the request for indemnification, (iv) the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 7(b) or
(c) of this Agreement and such determination shall not have been made in a
written opinion to the Board and a copy delivered to the Indemnitee within
forty-five (45) days after receipt by the Company of the request for
indemnification, (v) payment of indemnification is not made pursuant to Section
5 of this Agreement within ten (10) days after receipt by the Company or the
Partnership of a written request therefor or (vi) payment of indemnification is
not made within ten (10) days after a determination has been made that the
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Section 7 or 8 of this Agreement, the Indemnitee
shall be entitled to an adjudication in the Court of Chancery of the State of
Delaware of his or her entitlement to such indemnification or advancement of
Expenses. Alternatively, the Indemnitee, at his or her sole option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association.


(b)    In the event that a determination is made pursuant to Section 7 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 9 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 9, the Company and the Partnership shall have
the burden of proving that the Indemnitee is not entitled to indemnification,
and the Company and the Partnership shall be precluded from referring to or
offering into evidence a determination made pursuant to Section 7 of this
Agreement that is adverse to the Indemnitee’s right to indemnification. If the
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 9, the Indemnitee shall not be required to reimburse the Company or the
Partnership for any advances pursuant to Section 6




--------------------------------------------------------------------------------



until a final determination is made with respect to the Indemnitee’s entitlement
to indemnification (as to which all rights of appeal have been exhausted or have
lapsed).


(c)    If a determination is made or deemed to have been made pursuant to
Section 7 or 8 of this Agreement that the Indemnitee is entitled to
indemnification, the Company and the Partnership shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 9, absent (i) an intentional misstatement by the Indemnitee of a
material fact, or an intentional omission by the Indemnitee of a material fact
in connection with the request for indemnification, or (ii) a prohibition of
such indemnification under applicable law.


(d)    The Company and the Partnership shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 9 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company or the Partnership is bound by all of the provisions of this
Agreement.


(e)    In the event that the Indemnitee, pursuant to this Section 9, seeks a
judicial adjudication or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of this Agreement, the Indemnitee shall
be entitled to recover from the Company and the Partnership, and shall be
indemnified by the Company and the Partnership against, any and all Expenses
actually and reasonably incurred by the Indemnitee in such judicial adjudication
or arbitration to the fullest extent permitted by law; provided, however, that
until such final determination is made, the Indemnitee shall be entitled under
and as provided in Section 6 to receive payment of Expenses hereunder with
respect to such Proceeding.


(f)    Any judicial adjudication or arbitration determined under this Section 9
shall be final and binding on the parties.


    Section 10.    Defense of Certain Proceedings. In the event the Company or
the Partnership shall be obligated under this Agreement to pay the Expenses of
any Proceeding against the Indemnitee in which the Company or the Partnership is
a co-defendant with the Indemnitee, the Partnership shall be entitled to assume
the defense of such Proceeding, with counsel approved by the Indemnitee, which
approval shall not be unreasonably withheld, conditioned or delayed, upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company or the Partnership, the Indemnitee
shall nevertheless be entitled to employ or continue to employ his or her own
counsel in such Proceeding. Employment of such counsel by the Indemnitee shall
be at the cost and expense of the Company and the Partnership unless and until
the Company or the Partnership shall have demonstrated to the reasonable
satisfaction of the Indemnitee and the Indemnitee’s counsel that there is
complete identity of issues and defenses and no conflict of interest between the
Company, the Partnership and the Indemnitee in such Proceeding, after which time
further employment of such counsel by the Indemnitee shall be at the cost and
expense of the Indemnitee. In all events, if the Company or the Partnership
shall not, in fact, have timely employed counsel to assume the defense of such
Proceeding, then the fees and expenses of the Indemnitee’s counsel shall be at
the cost and expense of the Company or the Partnership, as applicable.


Section 11.    Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding, or any claim therein, brought or made by the
Indemnitee against:






--------------------------------------------------------------------------------



(a)    the Company or the Partnership, except for (i) any claim or Proceeding in
respect of this Agreement or the Indemnitee’s rights under this Agreement, (ii)
any claim or Proceeding to establish or enforce a right to indemnification under
(A) any statute or law, (B) any other agreement with the Company and the
Partnership or (C) the GP Agreement or the Partnership Agreement as now or
hereafter in effect and (iii) any counter-claim or cross-claim brought or made
by the Indemnitee against the Company or the Partnership in any Proceeding
brought by or in the right of the Company or the Partnership against him or her;
or


(b)    Any other Person, except for Proceedings or claims approved by the Board.


Section 12.    Contribution.


(a)    If, with respect to any Proceeding, the indemnification provided for in
this Agreement is held by a court of competent jurisdiction to be unavailable to
the Indemnitee for any reason other than that the Indemnitee acted in bad faith
or engaged in fraud or willful misconduct or, with respect to a criminal
Proceeding, that the Indemnitee believed his or her conduct was unlawful, the
Company and the Partnership shall contribute to the amount of Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee or on behalf of the Indemnitee in
connection with such Proceeding or any claim, issue or matter therein in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnitee and the relative fault of the Indemnitee versus the other defendants
or participants in connection with the action or inaction which resulted in such
Expenses, judgments, penalties, fines and amounts paid in settlement, as well as
any other relevant equitable considerations.


(b)    The Company, the Partnership and the Indemnitee agree that it would not
be just and equitable if contribution pursuant to this Section 12 were
determined by pro rata or per capita allocation or by any other method of
allocation which does not take into account the equitable consideration referred
to in Section 12(a) above.


(c)    No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.


Section 13.    Office and Director Liability Insurance.


(a)    The Partnership shall use all commercially reasonable efforts to obtain
and maintain in effect during the entire period for which the Company or the
Partnership is obligated to indemnify the Indemnitee under this Agreement, one
or more policies of insurance with reputable insurance companies to provide the
directors and officers of the Company with coverage for losses from wrongful
acts and omissions and to ensure the Company’s and the Partnership’s performance
of its indemnification obligations under this Agreement. In all such insurance
policies, the Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee with the same rights and benefits as are accorded to the
most favorably insured of the Company’s and the Partnership’s directors and
officers. Notwithstanding the foregoing, neither the Company nor the Partnership
shall have an obligation to obtain or maintain such insurance if the Company
determines in good faith that the Indemnitee is covered by such insurance
maintained by a subsidiary or parent of the Company or the Partnership.


(b)    To the extent that the Partnership or the Company maintains an insurance
policy or policies providing liability insurance for directors or officers of
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise which the Indemnitee serves at
the request of the Company or the Partnership, the Indemnitee shall be named as
an insured under and




--------------------------------------------------------------------------------



shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.


(c)    In the event that the Company or the Partnership is a named insured under
any policy or policies of insurance referenced in either Section 13(a) or (b)
above, the Company and the Partnership hereby covenant and agree that they will
not settle any claims or Proceedings that may be covered by such policy or
policies of insurance and in which the Indemnitee has or may incur Expenses,
judgments, penalties, fines or amounts paid in settlement without the prior
written consent of the Indemnitee, if the Indemnitee is or was a director of the
Company; provided, however, the Company or the Partnership shall not be
prohibited from settling any claims or Proceedings without the Indemnitee’s
consent if the Indemnitee is no longer serving as a director of the Company and
the Company is unable to locate such Indemnitee after thirty (30) days of using
good faith efforts to locate such person.


Section 14.    Security. Upon reasonable request by the Indemnitee, the Company
and the Partnership shall provide security to the Indemnitee for the Company’s
and the Partnership obligations hereunder through an irrevocable bank letter of
credit, funded trust or other similar collateral. Any such security, once
provided to the Indemnitee, may not be revoked or released without the prior
written consent of the Indemnitee, which consent may be granted or withheld at
the Indemnitee’s sole and absolute discretion.


Section 15.    Settlement of Claims. The Indemnitee hereby agrees that, not less
than three (3) business days prior to entering into a settlement of any
Proceeding, the Indemnitee shall provide the Partnership with written notice of
such settlement and copies of all documents and agreements related thereto.


Section 16.    Duration of Agreement. This Agreement shall be unaffected by the
termination of the Company Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of the Indemnitee’s Company Status, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 9 of this
Agreement relating thereto, whether or not the Indemnitee is acting or serving
in such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Partnership or the Company),
assigns, spouses, heirs, executors and personal and legal representatives.


Section 17.    Remedies of the Company. The Company and the Partnership hereby
covenant and agree to submit any and all disputes relating to this Agreement
that the parties are unable to resolve between themselves to binding arbitration
pursuant to the rules of the American Arbitration Association, and waives all
rights to judicial adjudication of any matter or dispute relating to this
Agreement, except where judicial adjudication is requested or required by the
Indemnitee.


Section 18.    Limitation of Liability. Notwithstanding any other provision of
this Agreement, no party hereto shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.


Section 19.    Subrogation. In the event of any payment under this Agreement,
the Company and the Partnership shall be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee, who shall execute
all papers required and take all action reasonably necessary to secure such




--------------------------------------------------------------------------------



rights, including execution of such documents as are reasonably necessary to
enable the Company and the Partnership to bring suit to enforce such rights.


Section 20.    Definitions. For purposes of this Agreement:


(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control with such
person. For purposes hereof, “control” (including, with correlative meaning, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly of the power to direct or cause the direction
of management and policies of such Person, by contract or otherwise.


(b)    “Change of Control” shall mean a change in control of the Company or the
Partnership occurring after the date of this Agreement of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company or the
Partnership is then subject to such reporting requirement. Without limiting the
foregoing, such a Change in Control shall be deemed to have occurred if, after
the date of this Agreement, (i) any “person” (as such term is used in Section
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s or the Partnership’s then outstanding
securities entitled to vote generally in the election of directors without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Company or the Partnership is a party to a merger, consolidation, sale of assets
or other reorganization, or a proxy contest, as a consequence of which members
of the Board in office immediately prior to such transaction or event constitute
less than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Partnership’s unitholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) a liquidation or dissolution of the Company or
the Partnership.


(c)    “Company” has the meaning given such term in the first paragraph of this
Agreement.


(d)    “Company Status” describes the status of any individual who is or was an
officer, director, employee or agent of the Company, the Partnership or any of
the their respective Affiliates, or is or was serving at the request of the
Company, the Partnership or any of their respective Affiliates as an officer,
director, employee, agent or trustee of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise.


(e)    “Disinterested Director” means a director of the Company who is not and
was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.


(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(g)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.




--------------------------------------------------------------------------------





(h)    “GP Agreement” has the meaning set forth in the recitals to this
Agreement.


(i)    “Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and either presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company, the
Partnership or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any Person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing the Company, the Partnership or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.


(j)    “Partnership Agreement” has the meaning set forth in the recitals to this
Agreement.


(k)    “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.


(l)    “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.


Section 21.    Non-Exclusivity. Notwithstanding anything in this Agreement to
the contrary, the Indemnitee’s rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the GP Agreement, the Partnership Agreement, any
other agreement, a vote of Partnership’s unitholders, a resolution of directors
or otherwise. The assertion or employment of any right or remedy of the
Indemnitee hereunder or otherwise shall not be deemed an election of remedies on
the part of the Indemnitee and shall not prevent the concurrent assertion or
employment of any other right or remedy by the Indemnitee.


Section 22.    Changes in Law. In the event that a change in applicable law
after the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation,
limited liability company or limited partnership to indemnify (or to otherwise
pay or advance Expenses as to any Proceeding for the benefit of) a member of its
board of directors or an officer, the Indemnitee shall, by this Agreement, enjoy
the greater benefits so afforded by such change. In the event that a change in
applicable law after the date of this Agreement, whether by statute, rule or
judicial decision, narrows or otherwise reduces the right or ability of a
Delaware limited liability company or limited partnership to indemnify (or to
otherwise pay or advance Expenses as to any Proceeding for the benefit of) a
member of its board of directors or an officer, such change shall have no effect
on this Agreement or any of the Indemnitee’s rights hereunder, except and only
to the extent required by law.


Section 23.    Interpretation of Agreement; Negligence. The Company, the
Partnership and the Indemnitee acknowledge and agree that it is their intention
that this Agreement be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY, THE PARTNERSHIP
AND THE INDEMNITEE EACH HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT (A) THE
INDEMNIFCATION PROVIDED UNDER THIS AGREEMENT SHALL EXTEND TO AND INCLUDE, BUT
SHALL NOT BE LIMITED TO, INDEMNIFICATION FOR EXPENSES, JUDGMENTS, PENALTIES,
FINES AND AMOUNTS PAID IN SETTLEMENT ARISING, IN WHOLE OR IN PART, OUT OF THE
SOLE OR CONCURRENT NEGLIGENCE OF




--------------------------------------------------------------------------------



THE INDEMNITEE AND (B) THIS SECTION 23 CONSTITUTES A CONSPICUOUS NOTICE OF SUCH
AGREEMENT FOR ALL PURPOSES.


Section 24.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.


Section 25.    Governing Law; Jurisdiction and Venue; Specific Performance.


(a)    The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.


(b)    ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED
SOLELY BEFORE THE COURT OF CHANCERY OF THE STATE OF DELAWARE, AND EACH PARTY TO
THIS AGREEMENT GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURT AND ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION
AND VENUE BASED UPON THE DOCTRINE OF “FORUM NON CONVENIENS.” FOR PURPOSES OF
THIS SECTION, THE TERM “ACTION OR PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS,
SUITS, ACTIONS, HEARINGS, ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING
APPEALS AND PETITIONS THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR
NON-GOVERNMENTAL, OR CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION
SHALL NOT CONSTITUTE GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE OF
DELAWARE FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO
CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT.


(c)    The Company and the Partnership acknowledge that the Indemnitee may, as a
result of the Company’s or Partnership’s breach of its covenants and obligations
under this Agreement, sustain immediate and long-term substantial and
irreparable injury and damage which cannot be reasonably or adequately
compensated by damages at law. Consequently, the Company and the Partnership
agree that the Indemnitee shall be entitled, in the event of the Company’s or
Partnership’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance or temporary, preliminary or permanent injunctions enforcing any of
the Indemnitee’s rights, requiring performance by the Company or the
Partnership, or enjoining any breach by the Company or the Partnership, all
without proof of any actual damages that have been or may be caused to the
Indemnitee by such breach or threatened breach and without the posting of bond
or other security in connection therewith. The Company and the Partnership




--------------------------------------------------------------------------------



waive all claims or defenses that the Indemnitee has an adequate remedy at law,
and neither the Company nor the Partnership shall allege or otherwise assert the
legal position that any such remedy at law exists. The Company and the
Partnership agree and acknowledge that: (i) the terms of this Section 25(c) are
fair, reasonable and necessary to protect the legitimate interests of the
Indemnitee; (ii) this waiver is a material inducement to the Indemnitee to enter
into the transactions contemplated hereby; and (iii) the Indemnitee relied upon
this waiver in entering into this Agreement and will continue to rely on this
waiver in its future dealings with the Company and the Partnership. The Company
and the Partnership each represents and warrants that is has reviewed this
provision with its legal counsel, and that it has knowingly and voluntarily
waived its rights referenced in this Section 25 following consultation with such
legal counsel.


Section 26.    Nondisclosure of Payments. Except as expressly required by
federal securities or tax laws, neither the Company nor the Partnership shall
disclose any payments under this Agreement without the prior written consent of
the Indemnitee. Any payments to the Indemnitee that must be disclosed shall,
unless otherwise required by law, be described only in the Partnership proxy or
information statements relating to special or annual meetings of the Company’s
shareholders, and the Partnership shall afford the Indemnitee a reasonable
opportunity to review all such disclosures and, if requested by the Indemnitee,
to explain in such statement any mitigating circumstances regarding the events
reported.


Section 27.    Notice by the Indemnitee; Notice to Insurers.


(a)    The Indemnitee agrees to promptly notify the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that the failure of the Indemnitee to timely provide such
notice shall not affect the Indemnitee’s right to be indemnified or to receive
advancement of Expenses under this Agreement except if, and then only to the
extent that, the Company is actually prejudiced by such failure.


(b)    If, at the time of the receipt by the Company or the Partnership of a
notice of a Proceeding pursuant to Section 27(a) above, the Company or the
Partnership has insurance in effect which may cover such Proceeding, the Company
or the Partnership, as applicable, shall give prompt notice of the commencement
of such Proceeding to the insurers in accordance with the procedures set forth
in the respective policies. The Company and the Partnership shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.


Section 28.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, or (c) sent via facsimile or electronic mail
transmission (with electronic or telephonic confirmation of receipt: (i) If to
the Company or the Partnership:


Magellan GP, LLC
Attention: General Counsel and Secretary
One Williams Center, Suite 2800
Tulsa, Oklahoma 74172
Facsimile: 918-574-7039
Email: doug.may@magellanlp.com and suzanne.costin@magellanlp.com






--------------------------------------------------------------------------------



and (ii) if to any other party hereto, including the Indemnitee, to the address
of such party set forth on the signature page hereof; or to such other address
as may have been furnished by any party to the other(s), in accordance with this
Section 28.


Section 29.    Modification and Waiver. No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his or her Company Status prior to such supplement,
modification or amendment. No supplement, modification or amendment of this
Agreement or any provision hereof shall be binding unless executed in writing by
both of the Company and the Indemnitee. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.


Section 30.    Entire Agreement. This Agreement embodies the final, entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior negotiations, commitments, agreements,
representations and understandings, whether written or oral, relating to such
subject matter and may not be contradicted or varied by evidence of prior,
contemporaneous or subsequent oral agreements or discussions of the parties
hereto; provided however, that nothing in this Agreement shall be deemed to
modify, amend or otherwise affect any rights of the Indemnitee or any
obligations of the Company or the Partnership under the GP Agreement or the
Partnership Agreement.


Section 31.    Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


Section 32.     Gender. Use of the masculine pronoun in this Agreement shall be
deemed to include usage of the feminine pronoun where appropriate.


Section 33.    Identical Counterparts. This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.


[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


The Company:
MAGELLAN GP, LLC
                    


By: ____________________________________                        


Name: __________________________________                         


Title: ___________________________________                    


The Partnership:
MAGELLAN MIDSTREAM PARTNERS, L.P.
By: Magellan GP, LLC, its general partner
                    


By: ____________________________________                    


Name: __________________________________                        


Title: ___________________________________                        




The Indemnitee:


________________________________________


By: ____________________________________                         


Name: __________________________________                        


Address: ________________________________                    


                    










